DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on 04/08/2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to the claims and remarks filed on 04/08/2021 are acknowledged and have been considered. The amendments to the claims filed on 04/08/2021 are entered. 
	 The claim interpretation under 35 U.S.C. 112(f) is maintained. 

Status of Claims
Claims 1-14 were previously pending in the application. 
As of the amendments to the claims filed 04/08/2021, claims 1 and 8 are amended; no claims are canceled or newly added. 
	Accordingly, claims 1-14 are presently under examination. 


Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claims 1 and 8 as presently amended recite determining “the cause of the discrepancy, including patient shifting, metallic interference and field interference.” Based on the language used in the specification and the claims, Examiner is interpreting this limitation to mean that the system and method are required to determine the (singular) cause of the discrepancy to be one of either patient shifting, metallic interference or field interference, as opposed to the interpretation that the discrepancy must the result of all three possible causes. This interpretation is made by the Examiner because the claims recite that the cause (in the singular form) of the discrepancy is to be determined; the claims do not recite that multiple causes are required to be determined. Based on this interpretation, the claim language should be modified to recite determining “the cause of the discrepancy, including one of patient shifting, metallic interference or field interference.” Conversely, if Applicant intended for the claim language to require the cause of the discrepancy to include all three of patient shifting, metallic interference and field interference, then the claim language should be modified to reflect this meaning. However, the claim limitation is presently being interpreted to only require one of the three causes to be determined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "output device" in claims 1, 6, and 13.
The limitation “output device” is recited in claims 1, 5, 6, and 13. As recited in claims 1, 6, and 13, “output device” does meet the three prong analysis (see MPEP 2181(I)). Per the original disclosure, output device is believed to correspond to display 34 [0042], and therefore has sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US 2009/0281417), (hereinafter “Hartmann”).

Regarding claims 1 and 8, Hartmann discloses a system and corresponding method for correcting map shifting (in [0067] it is disclosed that when one of the DRF 54 and the DRF tracker 54a have moved, the “one of the DRF 54 or DRF tracker 54 a that has not moved can then provide the true location of the respective DRF 54 or DRF tracker 54 a to the navigation system 10 in order to correct and update the registration information” [0067]) comprising:

receive electrical signals indicative of measured positions (it is described in [0040]-[0041] that the navigation system 10 determines a position of the DRF 54 and DRE tracker 54a based on a location of a tracking system 58 [0041], wherein the tracking system transmits and/or receives signals to determine location [0041]; “the tracking system 44 can determine the position of the instrument 52 by measuring the field strength at the tracking device 58 location” [0051]) of
(i) one or more chest position sensors configured to be attached externally to a chest of a patient (as seen in figs. 1 and 2A, the dynamic reference frame (DRF) 54a is positioned on the chest of the patient and described in [0056]), and
(ii) one or more back position sensors configured to be attached externally to a back of the patient (as seen in figs. 1 and 2A, the DRF tracker 54 is positioned on the back of the patient and described in [0056]);
compare between (i) a first shift between the measured positions and respective predefined positions of the one or more chest position sensors (change in coordinate position for DRF tracker 54a, the first coordinate location being the predefined position and the second coordinate position being an exemplary measured position described in [0058] and [0061]-[0067]; “the DRF tracker 54 a are adhesively coupled to skin 12 e of the patient 12, and the skin 12 e of the patient 12 moves relative to an internal anatomical structure of the patient 12, registration can become inaccurate due to this skin shift. In this regard, skin shift can cause one of the DRF 54 or the DRF tracker 54 a to move relative to the other. The movement of the DRF 54 or the DRF tracker 54 a can result in a new coordinate location” [0065]), and

produce an alert in response to detecting a discrepancy between the first and second shifts (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]) to correct for map shifting ("DRF 54 may be used to ensure that any planned or unplanned movement of the patient 12 or the coil arrays 46, 47 can be determined and used to correct the image data 102 on the display 36" Hartmann: [0055]; "If there is a change in the relative difference existing between the DRF 54 and DRF tracker 54 a due to movement of the DRF 54 and/or DRF tracker 54 a, which is not acceptable, then the control module 101 can … compensate and correct for the motion or movement of the DRF 54 and/or DRF tracker 54 a relative to the anatomy" Hartmann: [0060]); 
determine the cause of the discrepancy (“the navigation system 10 can [be]... analyzing the change in the relative difference between the coordinate locations of the DRF 54 and DRF tracker 54 a, and then determining which of the DRF 54 and DRF tracker 54 a has moved” [0067], wherein if it is determined that the DRF 54 has moved, the cause of the discrepancy is that DRF moved and if it is determined that the DRF tracker 54 a has moved, the cause of the discrepancy is that DRF tracker has moved), including patient shifting ("a change in the relative difference existing between the DRF 54 and DRF tracker 54 a due to movement of the DRF 54 and/or DRF tracker 54 a, which is not acceptable" Hartmann: [0060]; "it can be determined that one of the DRF 54 or the DRF tracker 54 a has moved relative to an anatomical structure or organ of the patient 12 in an unacceptable position, such that registration is no longer accurate" Hartmann: [0066]), metallic interference and field interference; and
an output device (fig. 1, element 36), which is configured to output the alert to a user (as described above with reference to [0066]).

Regarding claims 2 and 9, Hartmann further discloses the processor is configured to receive each of the measured positions after receiving the predefined positions (the predefined position, e.g. the first coordinate location [0058], and the process of measuring another position, such as second coordinate location [0062] is described in [0061]-[0067]).

Regarding claims 3 and 10, Hartmann further discloses the processor is configured to estimate distances between the measured positions and the respective predefined positions (“difference existing between the first coordinate location of the DRF 54 and DRF tracker 54a and the second coordinate location of the DRF 54 and DRF tracker 54a” [0062] and throughout [0064]-[0067]), and to detect the discrepancy based on the estimated distances (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066], wherein the unacceptable relative difference is a discrepancy).

Regarding claims 4 and 11, Hartmann further discloses the processor is configured to detect the discrepancy by detecting that at least one of the distances between a predefined position and a respective measured position is above a predefined threshold value (“As the DRF 54 and the DRF tracker 54 a can move the same relative to each other, there can be no change in the difference existing between the first coordinate location of the DRF 54 and DRF tracker 54 a and the second coordinate 

Regarding claim 5, Hartmann discloses the output device (fig. 1, element 36). The conventional display of the prior art is capable of displaying any information or taking on any display configuration, within reason. The recited content of the display configuration of claim 5 does not structurally limit the display. In order to receive patentable weight for the content of what is displayed, the processing functions for determining these metrics must be positively set forth and associated with a computer processor (or equivalent) of the system.

Regarding claims 6 and 13, Hartmann further discloses the processor is configured to indicate on the output device (“If it is determined that one of the DRF 54 or DRF tracker 54 a has moved relative to the patient 12 such that registration is no longer accurate, then the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]), based on the alert (the indication on the display 36 [0066]), a responsive action for reducing the discrepancy (as described in [0066]-[0067], when an alert is produced due to an unacceptable change in the relative difference between the coordinate locations of the DRE 54 and DRF tracker 54a, the control module 101 (processor) corrects and updates the registration between the DRF 54 and DRF tracker 54a).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Bar-Tal et al. (US 2010/0079158), (hereinafter “Bar-Tal”).

Regarding claims 7 and 14, Hartmann discloses the processor is configured to (iii) compare the measured positions with the respective predefined positions (comparison is described in [0064]-[0067] regarding “change in the relative difference existing between the coordinate locations of the DRF 54 and DRF 54 a” [0066]), and (iv) produce the alert in response to detecting a discrepancy between the measured positions and predefined positions (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose using center-of-gravity (COG). However, Bar-Tal, also in the field of position tracking of sensors, does teach the processor is configured to: (i) calculate, based on the predefined positions, a predefined geometrical center-of-gravity (COG) (“Initial positions of the patches are shown as patches 80, 82, and 84” [0115], and the processor calculates the mean                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80, 82, and 84 wherein this is the origin of the initial BCS as seen in annotated fig. 3 below; the process is described in [0115]- [0138]), (ii) calculate, based on the measured positions, a measured geometrical COG (“Positions after movement are shown as patches 80’, 82’, and 84’” [0115], wherein and the processor calculates the mean                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80’, 82’, and 84’ wherein this is the origin of the rotated BCS as seen in annotated fig. 3 below; the process is described in [0115]-[0138]), (iii) compare the measured geometrical COG with the respective predefined geometrical COG (as seen in fig. 3, the arrow for “origin movement body” compares the COG of the initial positions of the patches to the positions after movement of the patches, described in [0115]-[0138]), 

    PNG
    media_image1.png
    540
    840
    media_image1.png
    Greyscale


and (iv) detect a discrepancy for the measured geometrical COG and for the predefined geometrical COG (it is described in [0115]-[0138] that standard deviation of patch position is used wherein “Providing the value of each                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                                ̿
                            
                        
                    STD is less than a preset figure, typically approximately 1 mm, the calibration is accepted, in which case the mean of all the means                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     is set as the origin the BCS” [0125], this calculation is also used with calculating the measured, or rotated mean of all the means                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     which is set as the origin of the rotated BCS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate use of center-of-gravity (COG) in order to simplify the comparison and calculate a translation between predefined and measured positions where multiple sensors are being used. Furthermore, one of ordinary skill in the art would be motivated to make this modification because Bar-Tal’s invention can help to “improve the accuracy of EM-ACL tracking systems” ([0088]), which is accomplished by “detection and compensation for artifacts experienced during position sensing of a probe in a living body” ([0002]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Krimsky (US 2017/0325895), (hereinafter “Krimsky”).
Regarding claim 12, Hartmann discloses outputting the alert (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose outputting the alert comprises displaying at least one value of the distances. However, Krimsky, also in the field of position tracking of sensors, does teach outputting the alert comprises displaying at least one value of the distances (“as a result of the detection of the change of location of the tool 100 in step S405, the distance “D1” may be calculated to indicate the distance the tool 100 is advanced past the EWC 116 Likewise, the calculated distance may be displayed at step S407. For example, the distance “D1” from the EWC 116 and the tool 100 can be displayed to the user” [0036] wherein electromagnetic sensors are used in the tracking [0021)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate display of the calculated distance value in order to gauge the extent of the movement experienced by the sensors. For example, paragraph [0041] describes “the calculated distance “D2” from the EWC 116 and the target site “T” can then be displayed to a user by workstation 136 in real time. Likewise, the distance “D4” between the tool 100 and the target site “T” is displayed to a user by workstation 136 in real time, effectively “counting down” the distance remaining to the target site “T.”” ([0041]). The inclusion of the distance provides increased precision to the provided location information. 


Response to Arguments
Applicant traverses the rejection: 
	Applicant traverses the rejection of claims 1-6, 8-11, and 13 as being anticipated by Hartmann. Applicant submits that anticipation exists only if all of the elements of the claimed invention are present in a system or method disclosed, expressly or inherently, in a single prior art reference. Therefore, Applicant submits that if it can be shown that there is one difference between the claimed invention and what is disclosed in the single reference, there can be no anticipation. 

Applicant provides the following description of Hartmann’s invention: 
Hartmann discloses a navigation system that creates a translation map between all points in a radiological image. To enable navigation, the navigation system must be able to detect both the position of the anatomical structure of the patient and the position of the instrument. Knowing the location of these two items allows the navigation system to compute and display the position of the instrument in relation to the patient on the display. The system comprises a first reference frame, a second reference frame, a first tracking device, a second tracking device and a tracking system. When the navigation system determines if the position of the first reference frame has changed relative to the anatomical structure if a difference existing between the location of the first and second reference frames has changed during the procedure. Hartmann, in paragraph [0067] discloses that the navigation system can account for unacceptable motion of the DRF or DRF tracker by analyzing the change in the relative difference between the coordinate locations of the DRF and the DRF tracker and then determining which moved. 

Applicant provides the following arguments with respect to Hartmann: 
What Hartmann does not disclose or suggest is a system and method that both determines if a discrepancy exists and what causes the discrepancy. In Hartman, what the Examiner suggests is the cause of the discrepancy, is just the mismatch in locations between the DRF and the DRF tracker. In the present invention as claimed, determining the cause includes determining patient shift, metallic objects and field interference. This is set forth in amended Claims 1 and 8 and has clear support in the specification. In addition, Hartman is a tracking system whereas the claimed invention is for the correction of map shifting. Since this element is not disclosed or even suggested there can be no anticipation. Accordingly, reconsideration and withdrawal of the rejection is respectfully requested.

In response, Examiner respectfully submits that Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Examiner respectfully submits that Hartmann does in fact disclose a system and method that both determines if a discrepancy exists and what causes the discrepancy. Regarding the feature of determining if a discrepancy exists, Hartmann discloses: “If the change in the relative difference existing between the coordinate locations of the DRF 54 and DRF 54 a, … it can be determined that one of the DRF 54 or the DRF tracker 54 a has moved relative to an anatomical structure or organ of the patient 12 in an unacceptable position, such that registration is no longer accurate. If it is determined that one of the DRF 54 or DRF tracker 54 a has moved relative to the patient 12 such that registration is no longer accurate, then the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” ([0066]). Hartmann’s description of the change of the coordinate locations and/or the movement of the trackers relative to an anatomical structure or organ reads on the feature of determining if a discrepancy exists. Regarding the feature of determining what causes the discrepancy, Hartmann discloses: “the navigation system 10 can account for unacceptable motion of the DRF 54 or DRF tracker 54 a by analyzing the change in the relative difference between the coordinate locations of the DRF 54 and DRF tracker 54 a, and then determining which of the DRF 54 and DRF tracker 54 a has moved” ([0067]). Hartmann further discloses "a change in the relative difference existing between the DRF 54 and DRF tracker 54 a due to movement of the DRF 54 and/or DRF tracker 54 a, which is not acceptable" (Hartmann: [0060]). Each of these descriptions of the movement of the dynamic reference frames provides the determination that the cause of the discrepancy is patient shifting. Hartmann’s description of analyzing the change in the relative different between the coordinate locations, as well as the determining which of the dynamic reference frames has moved, read on the feature of determining the cause of the discrepancy to be patient shifting. As detailed in the Claim Objections section of the present Office Action, the independent claims are being interpreted such that they only require one of the three causes for the discrepancy. In Hartmann’s invention, the determined cause is patient shifting. 
Regarding the argument that Hartmann is a tracking system whereas the claimed invention is for the correction of map shifting, this argument is not persuasive. First, while Hartmann does disclose a “system for tracking a patient” (Abstract), Hartmann also describes correction of map shifting ("can be determined and used to correct the image data 102 on the display 36" Hartmann: [0055]; “can compensate and correct for the motion or movement of the DRF 54 and/or DRF tracker 54 a relative to the anatomy" Hartmann: [0060]; "provide the true location of the respective DRF 54 or DRF tracker 54 a to the navigation system 10 in order to correct and update the registration information" Hartmann: [0067]). Second, in addition to the prior art reference clearly providing a teaching for correction of map shifting, the claimed invention is also described as a tracking system, as the Title of the claimed invention reads “correcting map shifting of a catheter position tracking system.” Thus, this argument is not persuasive. 

Applicant further traverses the rejection of the claims under 35 U.S.C. 103: 
	Applicant traverses the rejection of claims 7 and 14, as well as the rejection of claim 12. Applicant submits that in order to make a finding of obviousness, an Examiner must (1) determine the scope and content of the prior art, including non-analogous art if it is in the field of endeavor reasonably related to the particular problem to which the claimed invention is directed, (2) ascertain the differences between the claimed invention and the prior art, considering both the prior art and claimed invention as a whole, and (3) resolve the level of ordinary skill in the art at the time of the invention, factoring in the creativity that one of ordinary skill in the art would employ as well as the Examiner's own knowledge and technical expertise.
	Applicant submits that the references taken as a whole fail to disclose or suggest all of the claimed limitations, and further submits that Bar-Tal and Krimsky do not make up the deficiencies set forth above with respect to the 102 rejection. 

	In response, Examiner respectfully submits that Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
	First, Examiner respectfully submits that Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Second, Examiner further submits that as described above, there are no deficiencies present with respect to the 102 rejection, as Hartmann does in fact teach all of the claimed limitations of independent claims 1 and 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claims 1 and 8 as presently amended recite: determine the cause of the discrepancy, including patient shifting, metallic interference and field interference. 
	With respect to this newly included limitation, Malinin et al. (US 2016/0367323 A1, hereinafter “Malinin”) discloses “a method for correction of an impedance shift in an impedance based coordinate system” ([0008]) in which an “electromagnetic registration can be applied to transform the shifted impedance location of the electrode from the shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the electromagnetic registration” ([0008]). The limitation of determining the cause of the discrepancy where the discrepancy is caused by patient shifting is disclosed by Hartmann, as described above. Regarding the causes of metallic interference and field interference, Malinin teaches these causes, as Malinin discloses: “For magnetic localization, examples of unreliable status can be poor convergence, movement of a magnetic position sensor out of a motion box, and/or metal distortion caused to the magnetic field” ([0028]). Malinin’s description of the unreliable status being due to “metal distortion caused to the magnetic field” reads on the determination that the cause of the discrepancy includes both metallic interference and field interference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793